Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 2/16/21, Applicant amended claims 1-7, canceled claim 10, and added new claims 11-14.  Claims 1-9 and 11-14 are presented for examination.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 20120030739), hereafter Schwartz, in view of Dray et al (US 20180089294), hereafter Dray.
With respect to claim 1, Schwartz teaches:
loading historic data into a database (10) (paragraph 0169 example of historical data loaded into a wiki, paragraph 0079 database management system for storing data); 
capturing current data from a plurality of heterogeneous sources, and transferring and storing said captured data into said database (10) (paragraph 0169 example of current versions of data in wiki, paragraph 0079 database management system for storing data); 
receiving a request to access said current data, wherein said request is received from a user designated with a role (paragraph 0062 request to access data based on a user with a role, 
verifying said requested data is resident in said database (10) (paragraph 0293 example of data verified in database since restricted before output); 
analysing said current data, if said requested data is present (paragraph 0293 example of data analyzed for restriction); 
checking said role of said user within a hierarchy (paragraph 0293 example of checking role of user group for restriction); 
applying a filter based on said role (example of applying rules to filter data per restriction); and 
computing predictive results based on a pre-determined set of prediction rules stored in said database (10) after analysing said filtered data with respect to its corresponding historical data and permitting access to said user of said predictive results (paragraph 0301 groups using data to generate hypotheses (predictions) using MHG automated analytics, paragraphs 0302-0310 more information on MHG).
Schwartz teaches extracting data from said current data based on said filter to obtain filtered data, based on a pre-determined set of filtration rules stored in said database (10) (paragraph 0293 example of extracting filtered data based on restrictions using user group roles) but Schwartz does not teach extracting data, in multi data format, from said current data based on said filter to obtain filtered data, based on a pre-determined set of filtration rules stored in said database (10), wherein the extracted data in multi data format is converted into a single data format data thereby optimizing memory utilization space of said database (10).  Dray teaches this .

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 20120030739), hereafter Schwartz, in view of Barak et al (US 20130166577), hereafter Barak.
With respect to claim 2, Schwartz teaches:
parse data received from a plurality of heterogeneous sources (paragraphs 0093-0097, figure 2 project data entered by different team members); 
store, in a database present in the memory, a pre-determined set of filtration rules, a pre-determined set of prediction rules, historical analysis data, said parsed data, registration details associated with a registered user, and a lookup table having a role related to each registered user and corresponding pre-determined role related data (paragraph 0100 database storing project data, paragraph 0058 project settings in an information store, paragraph 0060 controlled by compartment manager, described in paragraphs 0062-0065); 
register at least one user and store said registration details in said database (10) (paragraph 0057 user interface (UI) component handling user authentication);
authenticate at least one registered user (paragraph 0057 user interface (UI) component handling user authentication); 

extract said identified pre-determined role related data from said parsed data based on said pre-determined set of filtration rules (paragraph 0022 rules for restrictions on data, paragraph 0093 rules and workflows for project data); 
convert said extracted data into a single format data thereby optimizing memory utilization space of said database (10) (paragraph 0226 converting analysts’ data into a matrix format, paragraph 0142 figure 3 showing data converted into view for different users); and 
analyse said converted data and said historical analysis data, further configured to generate predictions results based on said analysed data and said pre-determined set of prediction rules (paragraph 0301 generate predictions (hypotheses) from the data).
Schwartz does not teach a database present in the memory.  Barak teaches this with an in-memory repository (paragraph 0038).  It would have been obvious to have combined an in-memory database as in Barak with the role based filtering techniques in Schwartz as Barak also teaches a filter module for filtration rules (paragraph 0033) and said combination would improve performance of Schwartz.
With respect to claim 2, Schwartz teaches a processor and a memory coupled to the processor capable of executing programmed instructions (paragraph 0281 invention implemented on processors coupled to memory storing instructions).

receives said registration details from said user, store said registration details in said database (10) (paragraph 0082 information store contains user account authentication data); and 
receives said registration details from said user, compare said received registration details of said user with said stored registration details of said user in said database (10) (paragraph 0082 authentication authorization of users).
With respect to claim 4, all the limitations in claims 1 and 2 are addressed by Schwartz and Barak above.  Schwartz also teaches:
identifies said role of said registered user from said registration details, extract said role associated to said registered user (paragraph 0096 identify role of analysts on project); 
crawls said lookup table based on said extracted role and identify said extracted role, to extract said pre-determined role related data (paragraph 0148 example of table of roles for lookup); and 
crawls through said parsed data and extract said identified pre-determined role related data, based on said pre-determined set of filtration rules (paragraph 0149 extract role data for each project).
With respect to claim 5, all the limitations in claims 1 and 2 are addressed by Schwartz and Barak above.  Schwartz also teaches analyses said converted data and said historical analysis data, generate said analysed data (paragraph 0242 analyzer analyzing project data to produce assessments (example hypotheses in paragraph 0301)).
With respect to claim 6, all the limitations in claims 1, 2, and 5 are addressed by Schwartz and Barak above.  Schwartz also teaches generates prediction results based on 
With respect to claim 7, all the limitations in claims 1, 2, 5, and 6 are addressed by Schwartz and Barak above.  Schwartz also teaches wherein user device (60) is configured to receive said prediction results (paragraph 0156 using user interface analysts work together on a project).
With respect to claim 8, all the limitations in claims 1, 2, 5, 6, and 7 are addressed by Schwartz and Barak above.  Schwartz also teaches wherein said prediction results are displayed in the form of graphs, text, or videos (paragraph 0156 using user interface analysts work together on a project).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Dray in further view of Billi-Duran et al (US 20180088566), hereafter Billi-Duran.
With respect to claim 11, all the limitations in claim 1 are addressed by Schwartz and Dray above.  The combination of Schwartz and Dray does not teach wherein the role based dynamic data filtering is configured to be operated in either an Online mode or an Offline mode.  Billi-Duran teaches this in a data indexing system that filters search results based on a user’s role (paragraph 0080, 0109) and can access data online or offline (paragraph 0080).  It would have been obvious to have combined the role based filtering techniques in Schwartz and Dray with the functionality in online or offline mode in Billi-Duran as the total availability makes the combination more user-friendly.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Barak in further view of Billi-Duran et al (US 20180088566), hereafter Billi-Duran.
With respect to claim 12, all the limitations in claim 2 are addressed by Schwartz and Barak above.  The combination of Schwartz and Barak does not teach wherein the role based dynamic data filtering is configured to be operated in either an Online mode or an Offline mode.  Billi-Duran teaches this in a data indexing system that filters search results based on a user’s role (paragraph 0080, 0109) and can access data online or offline (paragraph 0080).  It would have been obvious to have combined the role based filtering techniques in Schwartz and Barak with the functionality in online or offline mode in Billi-Duran as the total availability makes the combination more user-friendly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Dray in further view of Da Costa et al (US 20200320153) hereafter Da Costa.
With respect to claim 13, all the limitations in claim 1 are addressed by Schwartz and Dray above.  The combination of Schwartz and Dray does not teach wherein the role based dynamic data filtering is performed by using a supervised learning methodology.  Da Costa teaches this in a data management system that searches and filters data based on requests from users with roles and wherein said system uses a machine learning model (paragraphs 0049-0052).  It would have been obvious to have combined this machine learning functionality in Da Costa with the role based filtering techniques in the combination of Schwartz and Dray so the combination learns types of data being accessed or requested and makes better matches for filters and searches for users.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Barak in further view of  Da Costa et al (US 20200320153) hereafter Da Costa.
With respect to claim 14, all the limitations in claim 2 are addressed by Schwartz and Barak above.  The combination of Schwartz and Barak does not teach wherein the role based dynamic data filtering is performed by using a supervised learning methodology.  Da Costa teaches this in a data management system that searches and filters data based on requests from users with roles and wherein said system uses a machine learning model (paragraphs 0049-0052).  It would have been obvious to have combined this machine learning functionality in Da Costa with the role based filtering techniques in the combination of Schwartz and Barak so the combination learns types of data being accessed or requested and makes better matches for filters and searches for users.

Responses to Applicant’s Remarks
	Regarding objection to claim 1 for antecedent basis of “said role,” in view of amendment reciting “a role,” this objection is withdrawn.  Regarding objections to claim 2 for antecedent basis of “said data” and “said role,” in view of amendments reciting “data” and “a role,” these objections are withdrawn.  Regarding rejections under 35 U.S.C. 101 to claims 2-8 for reciting software per se, in view of amendments reciting a processor and memory coupled to said processor,” these rejections are withdrawn. Regarding rejections under 35 U.S.C. 102 to claims 1-9, Applicant’s amendments overcome Schwartz’ teachings, in particular extracting data in multiple formats and converting said data from multiple formats into a single format in claim 1 and reciting a database present in the memory in claim 2.  Examiner conducted a further search of the prior art and found Dray and Barak to teach these respective features in the new gournds 
Applicant [the claimed invention?] initially checks whether the sensitive data requested to be accessed by an individual is actually present in the repository on which the query has been executed. If present, Applicant then checks role of the individual requesting the sensitive data within the group. If the role is assigned with a denial flag, then the individual is denied with the access to the sensitive dataset, likewise as taught by Schwartz. However, if the role is assigned with an access flag, Applicant’s novel and innovative feature (i.e. “checking said role of said user within a hierarchy, applying a filter based on said role; and extracting filtered data from said current data based on a pre-determined set of filtration rules”) facilitates what extent of the sensitive data is allowed to be accessed corresponding to the role.
Examiner notes that no flags or use of flags are claimed.  The claims merely recite “analyzing said current data” and recites no detail explaining that analysis.  No sensitive data is claimed, only data.  Nothing is claimed about determining an extent of sensitive data, only applying a filter [to the data] based on a determined role of a user.  Regarding Applicant’s example of Persons A, B, and C each having different permissions to access data, Examiner believes Schwartz would provide appropriate access to the data based at least on examples in paragraphs 0287-0329.  Nothing is claimed about privileges as described in the example but Schwartz discussed them in paragraph 0082. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/18/21